Citation Nr: 1713089	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, denied service connection for depressive disorder, NOS, substance abuse in early remission claimed as bipolar, and insomnia; but granted service connected bilateral hearing loss and assigned an initial, 0 percent (noncompensable) rating, effective July 10, 2009.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.

In January 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran and his representative confirmed the withdrawal of the claim for service connection for post-surgery right leg left scar. 

With respect to the claim characterized by the RO as one for service connection for depressive disorder, NOS, substance abuse in early remission claimed as bipolar, and insomnia, the Veteran has the Board has more broadly characterized the claim as one for any acquired psychiatric disorder, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 2015, the Board granted  service connection for tinnitus and remanded the claims for service connection for an acquired psychiatric disorder and an initial compensable disability rating for bilateral hearing loss to the agency of original  jurisdiction (AOJ) for further development.  After accomplishing further action, the  AOJ continued to deny the remaining claims (as reflected in an April 2016 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

The Board's decision addressing the claim for an initial, compensable disability rating for bilateral hearing loss is set forth below.  For reasons expressed in the remand following the order, the remaining claim is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2. Since the July 10, 2009 effective date of the award of service connection, audiometric testing has revealed no worse than Level I hearing in the right ear and Level I hearing in the left ear.

3.  Although the Veteran has complained of difficulty understanding conversations, particularly in the presence background noise, there is no evidence that the disability at issue is so unusual or exceptional to render the schedular criteria for evaluating the disability inadequate, and  the matter of his entitlement to a total disability rating due to his bilateral hearing loss has not  been raised.


CONCLUSION OF LAW

The criteria for an initial, compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

After a substantially complete application for benefits is received, the  notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004),; Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ..  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A July 2009 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for bilateral hearing loss.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter provided general notice of how VA determines disability ratings and effective dates (in the event service connection was granted), as well as the type of evidence that impacts those determinations.  

After the May 2011 award of service connection for bilateral hearing loss, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the July 2012 SOC set forth the applicable criteria for higher ratings for heating loss.  .

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.    Pertinent medical evidence associated with the claims file consists of the Veteran's private treatment records, VA treatment records, and reports of VA examinations (as requested by the Board in its January 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Significantly, the Veteran has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the claim is the transcript of the Board hearing, along with  various written statements provided by the Veteran.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

As for the January 2014 Board hearing, the Veteran was provided the opportunity to orally set forth his contentions.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the claim herein decided, and the  Veteran provided testimony regarding  the functional effects of his hearing loss .   The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the presiding Veterans Law Judge pertaining to the Veteran's current problems  and treatment. Although the undersigned did not explicitly suggest the submission of any specific, additional evidence pertinent to the hearing loss claim,, on these facts, such omission was harmless.  Following the hearing, further development of the claim was directed in the January 2015 remand, and, additional evidence was subsequently added to the record.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Also, as indicated above, the Board is satisfied that, with respect to this claim, the actions requested on remand have been accomplished, to the extent possible, and that the evidence of record-to include the May 2015 VA audiology examination report, along with other evidence-is adequate to resolve this claim.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Thus, the Veteran is not prejudiced by the Board proceeding to a decision on the hearing loss claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R.     § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R.       §§ 3.383(a)(3), 4.85(f).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.   

The Veteran generally contends that the severity of his bilateral hearing loss warrants a higher rating.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a higher rating for bilateral hearing loss must be denied.

A VA audiology treatment record dated in November 2009 shows that the Veteran complained of difficulty with understanding in conversations..  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  Although the audiologist did not document the word list utilized, as this was a VA audiologist, the Board will presume that he used the Maryland CNC list.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

	



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
45
45
40
LEFT
30
35
55
55
44

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level I hearing in the right ear and Level I hearing in the left ear according to Table VIA.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

The September 2010 VA audiology examination report reflects the Veteran reported experiencing hearing loss since 2005.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent in both ears.  On audiometric testing, pure tone thresholds, in decibels, were as follows:
	



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
30
35
31
LEFT
25
25
40
45
34

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level I hearing in the right ear and Level I hearing in the left ear according to Table VIA.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

The report of a July 2012 VA audiology examination n shows the Veteran reported difficulties understanding conversational speech, mainly in the presence of back ground noise and some difficulties following instructions.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent in both ears.  On audiometric testing, pure tone thresholds, in decibels, were as follows:
	



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
30
35
31
LEFT
25
25
40
45
34

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Levels I hearing in both ears according to Table VIA.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII results in a noncompensable rating.  38 C.F.R.  § 4.85, Diagnostic Code 6100.  As these results do not show an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R.  § 4.86.  

The most recent, May 2015  VA audiology examination report reflects that the Veteran reported that he was prescribed hearing aids, but he only wears them occasionally as he does not have significant difficulty.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent in each ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:
	



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
35
35
29
LEFT
20
20
25
30
24

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations to reveals Levels I hearing in the right ear and Level I hearing in the left ear according to Table VIA.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII results in a noncompensable rating.  38 C.F.R.  § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R.  § 4.86.  

The Board notes that the claims file includes treatment records which pertain to VA treatment received by the Veteran from October 1999 to March 2015.  These records demonstrate that the Veteran continued to be followed during the appeal period for hearing loss and that he had been issued hearing aids.  Nonetheless, besides the November 2009 VA treatment record discussed above, they do not indicate any other audiometric findings that may be considered in evaluating the Veteran's bilateral hearing loss.  

In view of the above, the Board finds that the Veteran is entitled to a noncompensable (zero) rating throughout the course of the appeal, as is currently assigned.

In evaluating the disability under consideration, the Board has considered the Veteran's assertions as to the severity of his hearing loss.  The Board in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).
 
There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Board notes that both the July 2012 and May 2015 VA audiologists recorded the Veteran's complaints.  The July 2012 VA audiologist identified the functional effects as difficulty understanding conversational speech, mainly in the presence of background noise, and some difficulties following instructions.  A November 2009 audiologist also documented that the Veteran reported experiencing difficulty with understanding in conversations.  The documented functional effects of his hearing loss appear to be precisely what is measured by audiometric and speech discrimination testing, and is the type of impairment experienced by members of the general population with hearing loss.

Given the mechanical nature of deriving ratings for hearing loss, however, these assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's bilateral hearing loss disability.  Nonetheless, even  considering the Veteran's assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual hearing loss disability, due to such factors as  marked interference with employment.  There also  is no evidence of repeated treatment or hospitalization for bilateral hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's bilateral hearing loss to suggest that the applicable rating criteria are otherwise inadequate to rate his service-connected bilateral hearing loss. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing impairment that has not been attributed to the service-connected bilateral hearing loss (appropriately rated as a single disability) and a separate rating has already been assigned for tinnitus.   Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran's bilateral hearing loss has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for a TDIU due to bilateral hearing loss has not been raised as a component of the current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that, there is no basis for a staged rating for the Veteran's bilateral hearing loss, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial, compensable disability rating for bilateral hearing loss is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In January 2015, the  Board remanded the service connection claim for an acquired psychiatric disorder to obtain examination and opinion to address the nature and etiology of any diagnosed disability(ies).   In rendering an etiology opinion, the Board requested that the examiner consider and discuss all pertinent in- and post-service medical and other evidence, as well as, the Veteran's lay assertions that he has had a nervous condition since service.  

As noted above, pursuant to prior remand, the Veteran underwent a VA mental health examination in May 2015; the examiner diagnosed the Veteran with depressive disorder, NOS, and opined that the disability was not likely due to service. . The Board notes, however,  that the examiner did not discuss the Veteran's lay statements regarding the onset of his nervous condition.  Furthermore, although the examiner mentioned in passing that the Veteran sought psychiatric care in 1985, eleven years after his military discharge, she did not discuss the lay evidence in such records.  Specifically, VA treatment record dated in August 1985 reveals the Veteran was brought to the ER with his brother.  He reported experiencing extreme nervousness and a feeling that people were watching him and out to get him.  The treatment record documents that his brother related that the Veteran had a history of psychiatric problems since he had been in the Army.  The Board finds this information to be relevant to the Veteran's service connection claim for a psychiatric disorder and it is unclear from the record whether the examiner reviewed and considered this relevant lay evidence.  Furthermore, the Veteran testified during the January 2014 Board hearing that his symptoms of depression may be  secondary to his service-connected hearing loss.  

In view of the above, the  Board finds that medical evidence currently of record is insufficient to resolve the claim, and that a remand of this matter to obtain further medical opinion(s) addressing the etiology of each diagnosed psychiatric disability-to include whether the disability began during service, or, if not, was caused or aggravated by service-connected disability-is  warranted.

Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.  Notably,  as a VA treatment record dated in August 1985 indicates that the Veteran had received mental health treatment from the VA Medical Center (VAMC) in Puerto Rico prior to August 1985, the Board finds that the AOJ should attempt to obtain all outstanding mental health records from the VAMC in Puerto Rico dated from August 1974 to August 1985, as well as since March 2015..

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA,  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1. . Obtain from the Puerto Rico VAMC (and any associated facility(ies)), all outstanding records of VA evaluation and/or treatment of the Veteran dated since June 2016 and all VA treatment records dated from August 1974 to August 1985, and since March 2015..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
	
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange to obtain an addendum opinion addressing the etiology of diagnosed psychiatric disability from the individual who conducted the May 2015 mental health examination.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate mental health professional-preferably, a psychiatrist or psychologist-based on claims file review, if possible  Only arrange for the Veteran to undergo further examination if deemed appropriate by the mental health professional designated to provide the addendum opinion.

The entire, electronic claims  file in VBMS and Virtual VA,  to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each psychiatric disability validly diagnosed at any time since pertinent to the current claim-to specifically include depressive disorder, NOS-the mental health professional should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability

(a)  had its onset during the Veteran's active military
service , or is otherwise medically related to service;  or, if not,

(b) was caused OR is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities.  If aggravation is found, the mental health professional should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying the baseline level of disability .

In rendering the requested opinion(s), the mental health professional must consider and discuss all pertinent medical and other objective evidence and all lay assertions, to include any assertions as to onset and continuity of symptoms.   The mental health professional is asked to specifically address the lay observations of the Veteran's brother that the Veteran had a history of psychiatric problems since active military service (documented in an August 1985 VA treatment record), which he is competent to report.  If lay assertions in any regard are discounted, the mental health professional should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining clam on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the service connection claim) and all legal authority..

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative  an SSOC that includes clear reasons and bases for all determinations, and afford them  an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


